DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary
In the preliminary amendment filed on June 19, 2020, claims 1-18 have been canceled.  Claims 19-37 are new. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 19-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 19-30), a system (claims 31-32), and an apparatus (claims 33-37).  Accordingly, claims 19-37 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 19, 31, and 33 includes limitations that recite at least one abstract idea.
Claims 19, 31, and 33:
A method, device, and apparatus comprising:
determining a diffusive total target sodium balance; and
determining a transitional treatment regimen by which the diffusive total target sodium balance is achieved over the plurality of future treatment sessions.

Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because, determining a treatment regimen, is managing personal behavior or relationships or interactions between people.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because receiving data and determining a treatment regimen for future treatment sessions can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 19:
Claim 19 has no additional limitations.
Claim 31:
Claim 31 has no additional limitations.
	Claim 33:
	a control device configured to control the blood treatment apparatus
	
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 20-30: These claims recite further comprising calculating a diffusive target sodium balance, which is an abstract idea of concepts performed in the mind, including an observation, additionally Mathematical concepts — mathematical relationships, and methods of organizing human activity, such as personal behaviors.
and methods of organizing human activity, such as personal behaviors.
Claim 32: This claim recites control of an apparatus based on the determined transitional treatment regimen, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 34-37: These claims recite a blood treatment apparatus and measuring balances, which is an abstract idea of Mathematical concepts — mathematical relationships and methods of organizing human activity, such as personal behaviors.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 20-30, 32, and 34-37, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields claims 20-30, 32, and 34-37, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 19-37 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
19.	Examiner states that claims 19-37 have been considered allowable over prior art because the closest prior art failed to disclose the following limitations:
	A method for determining a treatment regimen for altering treatment parameters when dialyzing a patient over a plurality of treatment sessions taking place on future days, the method comprising:
	determining a diffusive total target sodium balance; and
	determining a transitional treatment regimen by which the diffusive total target sodium balance is achieved over the plurality of future treatment sessions.
The closest prior art of record are as follows:  

A.	METHOD AND DEVICE FOR PREPARING MEDICAL TREATMENT DEVICES (US 20130172806 A1) teaches the field of control of medical treatment devices, in particular devices for dialysis. The invention is based on the object of making the control of medical treatment devices more flexible and more convenient and expanding the possibility of programming and outputting individual action instructions. To do so, individual frontends are kept on hand for the treatment and for the medical treatment device, these frontends generating on external devices a phase list which is transferred to and then controls the medical treatment device.  
B.	APPARATUS FOR QUANTIFYING AND DISPLAYING A PATIENT'S TIME BUFFER, BLOOD TREATMENT APPARATUS AND METHOD (US 20140067416 A1) discloses an apparatus configured to quantify and display a time buffer for at least one patient during a blood treatment session is described. A blood treatment apparatus which includes such an apparatus or is in signal communication therewith, and a method for quantifying and presenting the time buffer for at least one patient at a blood treatment session are also described, as well as a computer program, a computer program product and a digital storage medium.
C.	DEVICE AND METHOD FOR SUPPLYING TREATMENT PARAMETERS FOR TREATMENT OF A PATIENT (US 20160022892 A1) discloses a method for supplying treatment parameters for a dialysis treatment, comprising the following steps: supplying a predetermined machine-related data record of machine-related treatment parameters that are stipulated independently of the treatment of a certain person, supplying a patient-related data record from patient-related treatment parameters of a patient to be treated, independently of a dialysis machine or a type of device provided for the treatment, selection of a machine-related data record for a certain dialysis treatment of a patient, and using the machine-related data record and the patient-related data record for generating a treatment data record for defining treatment parameters for the dialysis treatment to be performed.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	METHOD AND DEVICE FOR PREPARING MEDICAL TREATMENT DEVICES (US 20130172806 A1) teaches the field of control of medical treatment devices, in particular devices for dialysis. The invention is based on the object of making the control of medical treatment devices more flexible and more convenient and expanding the possibility of programming and outputting individual action instructions. To do so, individual frontends are kept on hand for the treatment and for the medical treatment device, these frontends generating on external devices a phase list which is transferred to and then controls the medical treatment device.  
B.	APPARATUS FOR QUANTIFYING AND DISPLAYING A PATIENT'S TIME BUFFER, BLOOD TREATMENT APPARATUS AND METHOD (US 20140067416 A1) discloses an apparatus configured to quantify and display a time buffer for at least one patient during a blood treatment session is described. A blood treatment apparatus which includes such an apparatus or is in signal communication therewith, and a method for quantifying and presenting the time buffer for at least one patient at a blood treatment session are also described, as well as a computer program, a computer program product and a digital storage medium.
C.	DEVICE AND METHOD FOR SUPPLYING TREATMENT PARAMETERS FOR TREATMENT OF A PATIENT (US 20160022892 A1) discloses a method for supplying treatment parameters for a dialysis treatment, comprising the following steps: supplying a predetermined machine-related data record of machine-related treatment parameters that are stipulated independently of the treatment of a certain person, supplying a patient-related data record from patient-related treatment parameters of a patient to be treated, independently of a dialysis machine or a type of device provided for the treatment, selection of a machine-related data record for a certain dialysis treatment of a patient, and using the machine-related data record and the patient-related data record for generating a treatment data record for defining treatment parameters for the dialysis treatment to be performed.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626